 Case: 4:20-cv-01212-SEP Doc. #: 41 Filed: 07/27/21 Page: 1 of 2 PageID #: 126




            IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF MISSOURI
                          EASTERN DIVISION
Matthew L. Johnson,                        )
                                           )
       Plaintiff,                          )
                                           )    Case No.4:20-cv-1212-SEP
v.                                         )
                                           )
PHH Morgage Corporation, d/b/a             )
PHH Mortgage Services, et al,              )
                                           )
       Defendants.                         )

                               STIPULATION OF DISMISSAL

       COME NOW the parties and pursuant to Fed. R. Civ. P. 41(a), hereby stipulate to the

dismissal of this action with prejudice.



 /s/ Mitchell B. Stoddard                      /s/ Hilary H. Sommer
 Mitchell B. Stoddard, #38311MO                Hilary H. Sommer, #47898
 Consumer Law Advocates                        Bryan Cave, LLP
 1415 Elbridge Payne Road, Suite 275           211 North Broadway, Suite 3600
 Chesterfield, Missouri 63017                  St. Louis, Missouri 63102
 (314) 692-2001 tel                            (314) 259-2000 tel
 mitch.stoddard@clalaw.com                     (314) 259-2020 fax

 Attorneys for Plaintiff
                                               Attorneys for Defendant, PHH Morgage
                                               Corporation, d/b/a PHH Mortgage Services

     /s/ Alejandro P. Frank
     Alejandro P. Frank, #68077MO
     Louis, Brisbois, Bisgaard & Smith, LLP
     100 South 4th Street, Suite 500
     St. Louis, Missouri 63102
     (314) 685-8346 tel
     fax

     Attorneys for Defendant, Altisource
     Solutions, Inc.
Case: 4:20-cv-01212-SEP Doc. #: 41 Filed: 07/27/21 Page: 2 of 2 PageID #: 127




                                 CERTIFICATE OF SERVICE

         The undersigned certifies that on this 27th day of July 2021, the foregoing was
 filed electronically with the Clerk of Court to be served by operation of the Court’s
 electronic filing system upon all counsel of record.

                                                      /s/ Mitchell B. Stoddard
